DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5, 8-19, 33-35, 37, 53-55, 57, 62-64, and 69-72 are pending.
Claims 6-7, 20-32, 36, 38-52, 56, 58-61, 65-68, and 73-74 were cancelled.
Claims 2-3, 10, 33-35, 37, 53-55, 57, 62-64, and 69-71 are withdrawn as being directed to a non-elected invention, the election having been made on 6/26/2020.
Claims 1, 4-5, 8-9, 11-19, and 72 have been examined.

Priority
This application is a CON of PCT/US2017/063537 filed on 11/29/2017.
PCT/US2017/063537 has PRO 62/427,517 filed on 11/29/2016.

Withdrawn Objection and Rejection
All objection and rejections have been withdrawn because the new limitation of “the isolated peptide is 6 to 50 amino acid in length” makes the claimed peptides shorter than proteins disclosed by the prior art references of record.



New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 9, 11-19, and 72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because the specification did not have sufficient written description for a portion of SEQ ID NO: 1 or SEQ ID Nos: 52-54. A further determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing is analyzed as follows.
The specification disclosed a portion of the longer peptide SEQ ID NOs: 2-3 [0034], but the specification failed to disclose a representative number peptide comprising a portion of SEQ ID Nos: 1-4 or SEQ ID Nos: 52-54 by reduction to practice or reduction to drawings. 
 The specification did not sufficiently disclose characteristics of the structure of a portion of SEQ ID Nos: 1-4 or SEQ ID Nos: 52-54 related to the function of the amended peptides as claimed.
The specification failed to satisfy written description requirements; thus, claims 1, 4, 9, 11-19, and 72 are rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, and 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thorn et al. (US 2014/0303084 A1).
Claim 1 is drawn to an isolated peptide comprising the amino acid sequence set forth in SEQ ID NO: 1, 2, 3, 4, 52, 53, or 54, or a portion of the amino acid sequence, wherein the isolated peptide is 6 to 50 amino acids in length.
Thorn et al. show a peptide sequence of SEQ ID NO: 566 consisting of KAASYE [p9, 0100] in comparison to the elected peptide sequence SEQ ID NO: 54 as follows. Thorn’s peptide sequence comprises tripeptide AAS as a portion of the peptide sequence of SEQ ID NO: 54, satisfying the limitation of a peptide of 6 amino acids in length comprising a portion of SEQ ID NO: 54 in claim 1.

YPY
A
A
any aa
PA
SEQ-768
c
A
A
S
YC


With respect to claim 4-5, Thorn et al. teach SEQ-768 is a cyclic peptide formula (IIa) as follows [0097-0098] and the N-terminal c is a D-cysteine [0107].

    PNG
    media_image1.png
    287
    708
    media_image1.png
    Greyscale

Therefore, the reference is deemed to anticipate the instant claims above.

Claims 1, 4-5, and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tegge et al. (J. Pept. Sci. 2007; 13: 693–699).
Claim 1 is drawn to an isolated peptide comprising the amino acid sequence set forth in SEQ ID NO: 1, 2, 3, 4, 52, 53, or 54, or a portion of the amino acid sequence, wherein the isolated peptide is 6 to 50 amino acids in length.
Tegge et al. show a cyclic peptide sequence comprising a C-terminal D-cysteine and a tripeptide aa[ahkn] as a portion of SEQ ID NO: 54 (p696, Table 1) compared to the instant SEQ ID NO: 54 as follows, reading on the limitation of claims 1 and 4-5.
instant SEQ-54
YPY
A
A
any aa
PA
Table 1
a
a
a
eaac

a
a
h
waac

a
a
k
qaac

a
a
n
iaac



    PNG
    media_image2.png
    551
    804
    media_image2.png
    Greyscale
With respect to claim 12, Tegge et al. teach a composition comprising the cyclic peptide as follows (p698, Fig 1), reading on the limitation of a composition comprising the peptide of claim 1. 






Therefore, the reference is deemed to anticipate the instant claims above.

Claims 1, 8-9, 11-14, 19, and 72 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Prezma et al. (Cell Death and Disease (2013) 4, e809: 1-11.).
Claim 1 is drawn to an isolated peptide comprising the amino acid sequence set forth in SEQ ID NO: 1, 2, 3, 4, 52, 53, or 54, or a portion of the amino acid sequence, wherein the isolated peptide is 6 to 50 amino acids in length.
Prezma et al. show a peptide of LP4 consisting 27 amino acid residues of SWTWEKKLETAVNLAWTAGNSNKWTWK (p3, Table 1, underneath legend). The peptide comprises a portion of SEQ ID NO: 54 shown as the underlined AV, AW, and AG, reading on the limitation of claim 1.
With respect to claims 8-9 and 11, Prezma et al. teach the N-terminal Antp domain is a cell penetrating peptide (p2, col 1, para 2), reading on the limitations of claims 8-9. Prezma et al. show the peptide SEQ ID NO: 1 (Antp-LP4) consisting of RQIKIWFQNRRMKWKK-LP4 (p3, 
With respect to claim 12-13, Prezma et al. show a composition comprising 0.5 µM Antp-LP4 (500 nM), reading on a plurality of Antp-LP4 peptide at about 400 nM.
With respect to claim 14, Prezma et al. teach the use of combination chemotherapy to treat B-cell chronic lymphocytic leukemia, CLL, (p8, col 2, last para).
With respect to claim 19 and 72, Prezma et al. teach the peptide composition comprising the anti-cancer compound of Antp-Lp4 dissolved in a pharmaceutical carrier of DMSO (p9, col 2, 2nd last para), reading on a peptide-based pharmaceutical composition and a kit.
Therefore, the reference is deemed to anticipate the instant claims above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thorn et al. (US 2014/0303084 A1).
Claim 12 is drawn to a composition comprising the peptide of claim 1 or a plurality thereof.
Thorn et al. teach the compound of claim 1 at a concentration of from about 0.1 µM (100 nM) to about 100 µM [0463], inherently comprising a plurality of the peptide molecules, reading on the limitations of claims 12-13.
One of ordinary skill in the art would have been taught to optimize the concentration of the compound of claim 1 as a therapeutic agent because Thorn et al. teach the compound of claim 1 at a concentration of from about 0.1 µM (100 nM) to about 100 µM [0463]. The optimization would have reasonable expectation of success because Thorn et al. teach the use of 2-fold dilution of the compound concentration to optimize the kinetic parameters of Km and Kcat for a target enzyme [0462]. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Prezma et al. as applied to claims 1, 8-9, 11-14, 19, 72 and further in view of Salcedo et al. (US 2009/0226429 A1).
Claim 15 is drawn to the therapeutic agent is a topoisomerase inhibitor.
Prezma et al. teach the use of a pro-apoptotic peptide for a combination chemotherapy and/or together with monoclonal antibodies (p8, col 2, last para) to treat chronic lymphocytic leukemia as applied to claims 1, 8-9, 11-14, 19, and 72 above.
Prezma et al. do not explicitly teach a combination chemotherapy comprising a topoisomerase inhibitor.
Similarly, Salcedo et al. teach “Therapeutic Uses of Antibodies for Treating Cancers” comprising chronic lymphocytic leukemia [0217, 0357-0358]. Salcedo et al. teach the treatment of chronic lymphocytic leukemia is in combination with a therapeutic agent comprising doxorubicin, daunorubicin, Topotecan, irinotecan [0513], resveratrol [0517], B43-Genistein (anti-CD19 Ab/genistein conjugate) [0549], reading on the limitations of claims 15-17.
With respect to claim 18, Salcedo et al. teach the chemotherapy composition can be delivered in a vesicle, in particular a liposome [0458].
One of ordinary skill in the art would have been taught to combine Prezma’s pro-apoptotic peptide with other anti-cancer agents for a combination chemotherapy to treat chronic lymphocytic leukemia because Salcedo et al. teach a combination therapies to treat chronic lymphocytic leukemia [0357-0358] with Anti-TR4 antibodies, Apoptosis Inducing Peptides and/or Chemotherapeutic Agents [0480, 0513] and Salcedo et al. further teach the chemotherapeutic agent is a topoisomerase inhibitor [0493] comprising doxorubicin, daunorubicin, Topotecan, irinotecan [0484], and resveratrol [0517]. The combination would have 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
15-January-2021
/Soren Harward/Primary Examiner, Art Unit 1631